DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Iotti (US 20170182946) and Volbracht (US 20160052374).
Regarding claim 1, Akihiro discloses a self-propelled operating machine (1) (Akihiro, 10 in Fig. 1) comprising a control cabin (2) (Akihiro, 17 in Fig. 1) for housing an operator and a first unit (3) for moving a load (Akihiro, Fig. 1 and abstract of translation, cargo handling device in front of control cabin 17), wherein said control cabin (2) comprises a supporting frame (4) (Akihiro, Fig. 2, frame of the control cabin and some of the frames labeled in annotated Fig. 2) and a first transparent wall (7) (Akihiro, 32 in Fig. 2) applied to said supporting frame (4) and delimiting at least partly the control cabin (2) (Akihiro, Fig. 2, delimiting the top of the cabin), wherein said control cabin (2) has an upper wall (8) (Akihiro, 32 in Fig. 2) and a front wall (9) (Akihiro, 17A in Fig. 2), the first transparent wall (7) can be made opaque in a controlled fashion (Akihiro, abstract of translation,  capable of adjusting light transmittance).  

    PNG
    media_image1.png
    476
    479
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 2 from Akihiro
Regarding claim 3, Akihiro discloses part of the operating machine according to claim 1, comprising a second transparent wall (Akihiro, 32 in Fig. 2 and another in rear as stated in page 6 paragraph 9 of the translation) (7) which is separate from said first transparent wall (7) (Akihiro, Fig. 2, rear window 17F is separated from 32), wherein each of the first and second transparent walls (7) can be made opaque in a selective fashion (Akihiro, page 4 paragraph 4 of translation, 32 can be manually controlled; page 6 paragraph 9, rear panel can be controlled by selecting different travelling state of the machine).
Regarding claim 4, Akihiro discloses part of the operating machine according to claim 1.
Regarding claim 5, Akihiro discloses part of the operating machine according to claim 3.
Regarding claim 6, Akihiro discloses part of the operating machine according to claim 1.
Regarding claim 7, Akihiro discloses part of the operating machine according to claim 1, comprising activation means (Akihiro, 37 in paragraph 4 page 4 of translation) which can be operated by the operator (Akihiro, paragraph 4 page 4 of translation, manual operation) for activating and/or deactivating the making opaque of the first transparent wall (7) (Akihiro, paragraph 4 page 4 of translation).  
Regarding claim 8, Akihiro discloses part of the operating machine according to claim 1, comprising a control unit (Akihiro, 34 in Fig. 2) configured for detecting and/or receiving an operating parameter of the self-propelled operating machine (1) and for acting on the first transparent wall (7) for modifying a degree of opaqueness as a function of said operating parameter detected and/or received (Akihiro, page 4 paragraph 3 of translation, based on operation state of the limit switch and key switch).
Regarding claim 9, Akihiro discloses part of the operating machine according to claim 1, comprising adjusting means configured for setting up and/or varying a level of opaqueness of the first transparent wall (7) (Akihiro, page 4 paragraph 5, level opaqueness corresponds to degree of the turning of the switch 37).
Regarding claim 11, Akihiro discloses part of the operating machine according to claim 1, wherein the first transparent wall (7) houses internally a plurality of electrically reactive elements (Akihiro, liquid crystalline polymer in paragraph 3 page 4 of translation), said electrically reactive elements being configured to define an opaqueness of the first transparent wall (7) (Akihiro, paragraph 3 page 4 of translation, controls alignment which determines light transmittance) following electrical energising applied by a power supply unit (Akihiro, battery 15 in Fig. 1).
Regarding claim 13, Akihiro discloses part of the operating machine according to claim 6.
Regarding claim 14, Akihiro discloses part of the operating machine according to claim 1, wherein a distal end of the operating arm is provided with a first apparatus for lifting and/or moving a load (Akihiro, Fig. 1, lifting load). 
Regarding claim 18, Akihiro discloses part of the operating machine according to claim 1, wherein said control cabin (2) has a rear wall (10) (Akihiro, 17F in Fig. 2 and page 6 paragraph 9 of the translation), said second transparent wall (7) being located at least partly on said upper wall (8) (Akihiro, 32 in Fig. 2 can be second transparent wall, first transparent wall be the one from combination with Volbracht below, third transparent wall be the rear wall from Akihiro), said third transparent wall (7) being located at least partly on said rear wall (10) (page 6 paragraph 9 of the translation), each of the second and third transparent walls (7) can be made opaque in a controlled fashion (Akihiro, page 4 paragraph 4 of translation, 32 can be manually controlled; page 6 paragraph 9, rear panel can be controlled by selecting different travelling state of the machine).
Akihiro fails to disclose telehandler as claimed in claims 1 and 18; an operating arm which is telescopically extendable and the first transparent wall being located at least partly on said front wall as claimed in claim 1; said transparent walls (7) divided into a first and second transparent portions (70) which can be made opaque in a selective fashion as recited in claims 4-6; wherein said first and second transparent walls (7) or said first and second transparent portions (70) are positioned in succession from the front wall (9) towards said upper wall (8) as recited in claims 5 and 13; and said first apparatus being selected from the group consisting of a fork, a cage, a lateral transfer unit, and a hoist as claimed in claim 14.
Iotti teaches telehandler with an operating arm which is telescopically extendable (Iotti, Fig. 1 and paragraph 0020) and a fork (Iotti, front end in Fig. 1).
Iotti is considered to be analogous art because it is in the same field of self-propelled machine as Akihiro. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating machine as taught by Akihiro to incorporate the teachings of Iotti and have the walls and windows in Iotti become opaque selectively. Doing so provides glare protection (Volbracht, paragraph 0036) and cooling to the operator.
Volbracht teaches the first transparent wall being located at least partly on said front wall (Volbracht, 20 and 32 in Fig. 2); the transparent wall (7) divided into first and second of transparent portions (70) (Volbracht, subsections in paragraph 0010) which can be made opaque in a selective fashion (Volbracht, paragraph 0010 and 0035, can have different transparencies and controlled by a control device as stated in paragraph 0034); front wall (Volbracht, 20 and 32 in Fig. 2) which can be made opaque in a selective fashion and positioned in succession from the front wall towards said upper wall (Volbracht, Fig. 1, lower portion 20 and upper shaded portion on the front wall is in succession from front wall towards upper wall, or front wall from Volbracht and upper wall from Akihiro after combination will also be in succession from the front wall towards the upper wall).
Volbracht is considered to be analogous art because it is in the same field of self-propelled machine as Akihiro and Iotti. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating machine as taught by Akihiro in view of Iotti to incorporate the teachings of Volbracht and include subsections in front wall and upper wall such that the walls/portions are positioned in succession. Doing so would provide glare protection (Volbracht, paragraph 0036), more options to control the window, and scattered light reduction (Volbracht, paragraph 0035).
Claims 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Akihiro in view of Iotti and Volbracht as applied to claims 1 and 11 above, and further in view of Reckamp et al. (US 20180204538), hereinafter Reckamp.
Regarding claim 10, the combination of Akihiro in view of Iotti and Volbracht teaches the operating machine according to claim 1.
Regarding claim 12, the combination of Akihiro in view of Iotti and Volbracht teaches the operating machine according to claim 1.
Regarding claim 17, the combination of Akihiro in view of Iotti and Volbracht teaches the operating machine according to claim 1.
Akihiro fails to disclose the first transparent wall (7) is made of composite glass as recited in claim 10; the first transparent wall (7) comprises a central layer interposed between a first outer layer and a second outer layer, the first outer layer and the second outer layer housing said plurality of electrically reactive elements as recited in claim 12; and layered glass as claimed in claim 17.
However, Reckamp teaches composite glass and layered glass (Reckamp, paragraph 0028), and a central layer (Reckamp, liquid crystal display in paragraph 0028) interposed between a first outer layer and a second outer layer (Reckamp, paragraph 0028, two panes of glass), the first outer layer and the second outer layer housing said plurality of electrically reactive elements.
Reckamp is considered to be analogous art because it is in the same field of vehicle cabin with adjustable transparency as Akihiro. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating machine as taught by Akihiro to incorporate the teachings of Reckamp and have the liquid crystal panel position within two panes of glass forming a composite glass. Doing so protection for the liquid crystal panel from outside elements and undesired contact (Reckamp, paragraph 0028).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Akihiro in view of Iotti and Volbracht as applied to claim 1 above, and further in view of Mannheim Astete et al. (US 20150367782), hereinafter Mannheim.
Regarding claim 15, the combination of Akihiro in view of Iotti and Volbracht teaches the operating machine according to claim 1.
Regarding claim 16, the combination of Akihiro in view of Iotti and Volbracht teaches the operating machine according to claim 1.
The combination of Akihiro in view of Iotti and Volbracht fails to teach the front wall (9) and the upper wall (8) form a continuous single glazing as claimed in claim 15; and the first transparent wall (7) is continuous and at least partly extends in the front wall (9) and in the upper wall (8) as claimed in claim 16.
Mannheim teaches the front wall (9) and the upper wall (8) form a continuous single glazing (Mannheim, Fig. 6 and paragraph 0131); and the first transparent wall (7) is continuous and at least partly extends in the front wall (9) and in the upper wall (8) (Mannheim, Fig. 5-6 and paragraph 0131).
Mannheim is considered to be analogous art because it is in the same field of vehicle cabin with adjustable transparency as Akihiro. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating machine as taught by Akihiro in view of Iotti and Volbracht to incorporate the teachings of Mannheim and have the front wall be continuous with the top wall. Doing so provides a lower drag coefficient and giving the driver a wider panoramic vertical viewing angle and having an integrated shading mean (Mannheim, abstract).
Response to Arguments
Applicant’s arguments, see last paragraph on page 5 of Applicant's Response, filed 10/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Volbracht and Iotti, see details above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612  

/JASON S MORROW/              Primary Examiner, Art Unit 3612